DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in this application.
Claim rejections 35 USC 101 on claims 1-20 are withdrawn.
Applicant’s arguments about claim rejections 35 USC 103, filed 11/23/2020, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hammerly. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (U.S. Publication Number 20180018579, , hereinafter as Xu) in view of Hammerly (U.S. Publication Number 20090287737).  
With respect to claim 1, Xu teaches a computing system (abstract, a method and a machine learning relationship determination system (MLRDS) for determining primary key-foreign key (PK-FK) relationships among data in tables of a target database through machine learning (ML) are provided.  The MLRDS selects columns of the tables in the target database and identifies inclusion dependency (ID) pairs from the selected columns.  The MLRDS receives training data and validation data from a source database, computes PK-FK features for the inclusion dependency pairs, the training data, and the validation data, and generates trained ML models and validated ML models using the PK-FK features; method and a system that intelligently combine the features of data in a table for determining the primary key-foreign key relationship between the actual schema elements and employing a machine learning relationship determination system (MLRDS) comprising at least one processor configured to execute computer program instructions for determining primary key-foreign key comprising: 
a processor configured to ([0009]: at least one processor configured to execute computer program instructions): 
receive a plurality of tables corresponding to a plurality of features observed from a dataset for use in machine learning (fig. 2, [0065]: training and validating a machine learning classification algorithm and for determining primary key-foreign key relationships between data in multiple tables of the target database. The MLRDS receives training data and splits the training data into multiple training data sets 201. The MLRDS also receives a validation data set 203 from a source database.), 
identify columns of features within the plurality of tables which are to be combined (a method for determining primary key-foreign key relationships between data in tables by using an intelligent combination of features of the data in the tables having columns ([0003]). 
Xu does not explicitly teach execute a structured query language (SQL) script operation which combines the identified columns of features of the plurality of tables in parallel to each other in a single table of identified columns of features; and a storage configured to store the single table of columns of features as claimed.
However, Hammerly teaches execute a structured query language (SQL) script operation which combines the identified columns of features of the plurality of tables in parallel to each other in a single table of identified columns of features ([0202]-[0203]: discussing about the view vwEntityAccess will return information from multiple tables, with EntityAccess being the primary table; [0200]-[0201]: Each table has ONE internal and
a storage configured to store the single table of columns of features ([0206]: These are special views that are usually called only by stored procedures. These views generally access more than one table in order to optimize joins or to handle reads and writes to the Archive and Audit databases. Examiner interprets that writing a view to Archive and Audit databases is similar to claimed storage configured to store the single table.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method and a machine learning relationship determination system (MLRDS) of Xu with the teaching about using views and stored procedures of Hammerly because it allows us to make changes to the tables when we release a new version of Raptive without breaking anyone's code, including our own (Hammerly, [0196]).

With respect to claim 3, Xu teaches the system as discussed in claim 1. Xu in view of Hammerly teach wherein the processor is configured to identify core columns of feature data that are extracted from raw data and derived columns of features that are derived from the core columns of feature data (Hammerly, [0202]-[0203]: discussing about the view vwEntityAccess will return information from multiple tables, with EntityAccess being the primary table. Examiner interprets that the columns in the primary table EntityAccess as claimed core columns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method and a machine learning relationship determination system (MLRDS) of Xu with the teaching about using views and stored procedures of Hammerly because it allows us to make changes to the tables when we release a new version of Raptive without breaking anyone's code, including our own (Hammerly, [0196]).

With respect to claim 4, Xu teaches the system as discussed in claim 1. Xu in view of Hammerly teach wherein the processor is configured to append the derived columns of features to the core columns of feature data in the single table of columns of features (Hammerly, [0203]: discussing about the view vwEntityAccess looks like this: 
“SELECT A.OrgID, A.EntityID, A.AccessID, C.UniqueID, C.Status, 
C.EntityType, E.Description AS EntityTypeDescription, A.TargetEntityID, 
A.AccessType, D.Description AS AccessTypeDescription, 
A.GroupID, C.CategoryType 
FROM dbo.vwIntEntityAccess A INNER JOIN 

AND A.TargetEntityID = C.EntityID INNER JOIN 
dbo.vwIntAccessType D ON A.AccessType = D.TypeID 
INNER JOIN dbo.vwIntEntityType E ON 
C.OrgID = E.OrgID AND C.EntityType = E.TypeID”
Examiner interprets the view vwEntityAccess is created by appending multiple columns from table A (core columns) with columns in tables C and D (derived columns) as claimed append the derived columns of features to the core columns of feature data in the single table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method and a machine learning relationship determination system (MLRDS) of Xu with the teaching about using views and stored procedures of Hammerly because it allows us to make changes to the tables when we release a new version of Raptive without breaking anyone's code, including our own (Hammerly, [0196]).

With respect to claim 5, Xu teaches the system as discussed in claim 1. Xu in view of Hammerly teach wherein the processor is configured to simultaneously concatenate at least three columns of independent features from three different tables into the single table of columns of features based on a vertical union operator within the SQL script operation (Hammerly, [0203]: discussing about the view vwEntityAccess looks like this: 
“SELECT A.OrgID, A.EntityID, A.AccessID, C.UniqueID, C.Status, 

A.AccessType, D.Description AS AccessTypeDescription, 
A.GroupID, C.CategoryType 
FROM dbo.vwIntEntityAccess A INNER JOIN 
dbo.vwIntEntity C ON A.OrgID = C.OrgID 
AND A.TargetEntityID = C.EntityID INNER JOIN 
dbo.vwIntAccessType D ON A.AccessType = D.TypeID 
INNER JOIN dbo.vwIntEntityType E ON 
C.OrgID = E.OrgID AND C.EntityType = E.TypeID”
Examiner interprets the view vwEntityAccess is created by appending multiple columns from tables A, C and D as claimed simultaneously concatenate at least three columns of independent features from three different tables into the single table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method and a machine learning relationship determination system (MLRDS) of Xu with the teaching about using views and stored procedures of Hammerly because it allows us to make changes to the tables when we release a new version of Raptive without breaking anyone's code, including our own (Hammerly, [0196]).

With respect to claim 6, Xu teaches the system as discussed in claim 1. Xu in view of Hammerly teach wherein the processor is configured to append X number of identified columns of features from a first table to Y number of identified columns of features from a second table to generate a total of X + Y number of columns of features in the single table of columns of features (Hammerly, [0203]: discussing about the view vwEntityAccess looks like this: 
“SELECT A.OrgID, A.EntityID, A.AccessID, C.UniqueID, C.Status, 
C.EntityType, E.Description AS EntityTypeDescription, A.TargetEntityID, 
A.AccessType, D.Description AS AccessTypeDescription, 
A.GroupID, C.CategoryType 
FROM dbo.vwIntEntityAccess A INNER JOIN 
dbo.vwIntEntity C ON A.OrgID = C.OrgID 
AND A.TargetEntityID = C.EntityID INNER JOIN 
dbo.vwIntAccessType D ON A.AccessType = D.TypeID 
INNER JOIN dbo.vwIntEntityType E ON 
C.OrgID = E.OrgID AND C.EntityType = E.TypeID”
Examiner interprets the view vwEntityAccess is created by appending multiple columns from tables A and C as claimed append X number of identified columns of features from a first table to Y number of identified columns of features from a second table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method and a machine learning relationship determination system (MLRDS) of Xu with the teaching about using views and stored procedures of Hammerly because it allows us to make changes to the tables when we release a new version of Raptive without breaking anyone's code, including our own (Hammerly, [0196]).

With respect to claim 7, Xu teaches wherein the processor is further configured to input the single table of columns of features into a machine learning model during execution of the machine learning model to generate a trained machine learning model ([0009]: The MLRDS computes multiple primary key-foreign key features for the inclusion dependency pair of the prospective primary key and the prospective foreign key, the training data sets, and the validation data set. The MLRDS generates trained machine learning models corresponding to the training data sets by training each machine learning classification algorithm using the training data sets and the computed primary key-foreign key features of the training data sets; [0050] and Fig. 1A: The machine learning relationship determination system (MLRDS) generates 106 trained machine learning models corresponding to the training data sets by training each machine learning classification algorithm using the training data sets and the computed primary key-foreign key features of the training data sets.).

With respect to claim 8, Xu teaches wherein the processor is further configured to transmit the single table of columns of features to a training module configured to identify features for a machine learning problem ([0050] and Fig. 1A: The machine learning relationship determination system (MLRDS) generates 106 trained machine learning models corresponding to the training data sets by training each machine learning classification algorithm using the training data sets and the computed primary key-foreign key features of the training data sets; [0057]: Using the optimum algorithm decision threshold, the machine learning relationship determination system (MLRDS) determines 109 a resultant of the inclusion dependency pair of the prospective primary 

Claim 9 is essentially the same as claim 1 except that it is directed to a method rather than a system, and is rejected for the same reason as applied to the claim 1 hereinabove. 
Claim 11 is essentially the same as claim 3 except that it is directed to a method rather than a system, and is rejected for the same reason as applied to the claim 3 hereinabove. 
Claim 12 is essentially the same as claim 4 except that it is directed to a method rather than a system, and is rejected for the same reason as applied to the claim 4 hereinabove. 
Claim 13 is essentially the same as claim 5 except that it is directed to a method rather than a system, and is rejected for the same reason as applied to the claim 5 hereinabove. 
Claim 14 is rejected under the same rationale as claim 6.
Claim 15 is essentially the same as claim 7 except that it is directed to a method rather than a system, and is rejected for the same reason as applied to the claim 7 hereinabove. 
Claim 16 is essentially the same as claim 8 except that it is directed to a method rather than a system, and is rejected for the same reason as applied to the claim 8 hereinabove. 

Claim 19 is essentially the same as claim 3 except that it is directed to a non-transitory computer-readable medium rather than a system, and is rejected for the same reason as applied to the claim 3 hereinabove. 
Claim 20 is essentially the same as claim 5 except that it is directed to a non-transitory computer-readable medium rather than a system, and is rejected for the same reason as applied to the claim 5 hereinabove. 

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Hammerly and Tseng et al. (20060184464, hereinafter as Tseng).
With respect to claim 2, Xu in view of Hammerly teaches the method as discussed in claim 1. Xu in view of Hammerly do not explicitly teach wherein the processor is further configured to simultaneously extract the plurality of features from an initial dataset and store the plurality of features within the plurality of tables, respectively as claimed.
However, Tseng teaches wherein the processor is further configured to simultaneously extract the plurality of features from an initial dataset and store the plurality of features within the plurality of tables, respectively (the method may include extracting features at 202 from a record from, for example, the dataset for further analysis (fig. 2 and [0041]) and extracting features for a concept from relationships or linkages identified within a dataset (fig. 4, [0061]); The extracted features or linkage 
Therefore, it would have been obvious before the effective filing date of the claimed invention to the teachings of Xu in view of Hammerly with the teachings of Tseng.  One having ordinary skill in the art would have found it motivated to utilize of having a combination of multiple machine learning classification algorithms will result in a better determination of the primary key-foreign key relationship between the actual data (0005] [0006] [0008]) of Xu of extracting the feature from the dataset and storing it in the memory ([0041] [0061] and [0066]; and fig. 2, 4 and 5), as taught by Tseng in order for outputting a report representing the contents of the impact profile, the expertise profile, and the social profile (Tseng’s [0061]).  
Claim 10 is essentially the same as claim 2 except that it is directed to a method rather than a system, and is rejected for the same reason as applied to the claim 2 hereinabove. 
Claim 18 is essentially the same as claim 2 except that it is directed to a non-transitory computer-readable medium rather than a system, and is rejected for the same reason as applied to the claim 2 hereinabove. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6167399 A by Hoang teaches the retrieval of data from a computerized database is optimized through the use of a join index. A denormalized base table is 
US 20080313355 A1 by Prasad teaches some or all of the synchronization attribute tables 430 may be combined into a single table ([0050]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162           

May 25, 2021